DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 7 and 11-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of a display system comprising a display device mounted on a head of the user does not teach or fairly suggest a terminal including an illuminance sensor configured to detect an illuminance; and determine the illuminance to have reached a threshold illuminance or greater, after the illuminance has reached the threshold illuminance or greater, determine, via the first sensor, an orientation of the terminal as facing toward to the display device, after the determining the orientation of the terminal to be facing toward the display device, start the position input operation on the terminal to authenticate the user, and detect a finger of the user grasping the terminal based on an image generated by the imaging sensor after the orientation of the terminal is determined to be facing town the display device and before the position input operation is started.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622